DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first device” and “second device” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1, Claim(s) 1 recite(s):
- receiving user identification data and vehicle information of a vehicle in a traffic zone, the user identification data associated with a device of an occupant of the vehicle;
- obtaining user profile data based on the user identification data;
- monitoring the vehicle in the traffic zone to determine billing metadata based on the user profile data and the vehicle information;
- outputting the billing metadata to billing.
(Note that monitoring a vehicle may simply be receiving data describing a vehicle.)
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  relates to billing a toll for a traffic zone, which would be a commercial interaction.
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between a user and a toll system, both of which may involve people.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- a wireless network device comprising a processor; device; outputting via transmitting; engine:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-11, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
The added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 3 merely further describes the data being processed.

Claim(s) 1-11 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim(s) 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 12, Claim(s) 12 recite(s):
- communicating data that combines user identification information associated with an occupant of a vehicle with vehicle information associated with the vehicle into a traffic zone authorization request;
- outputting the traffic zone authorization request;
- monitors the vehicle in a traffic zone based on the user identification information and the vehicle information.
(Note that monitoring a vehicle may simply be receiving data describing a vehicle.)
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:

- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between a user and a traffic control system, both of which may involve people.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- system; a processor; a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations; devices; outputting via transmitting; a communication network:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 13-15, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they 
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- mobile user device (claims 13-14);
- transponder device (claims 13-14) (vehicle is simply describing the environment surrounding the transponder device here).
The added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 15 merely further describes the data being processed.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 12-15 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claim(s) 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 16, Claim(s) 16 recite(s):
- obtaining information that combines user profile data associated with a user identifier and vehicle type information associated with a vehicle, while the vehicle is operating in a traffic zone;
- obtaining current traffic data associated with the traffic zone;
- generating billing metadata based on the user profile data and the vehicle type information.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  relates to billing a toll for a traffic zone, which would be a commercial interaction.
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between a user and a toll system, both of which may involve people.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- a machine-readable storage medium, comprising executable instructions that, when executed by a processor facilitate performance of operations:  These element(s)/limitation(s) amount to mere e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 17-20, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
The added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 19 merely further describes the data being processed.

Claim(s) 16-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Claims 16-20 are rejected under 35 U.S.C. 101.  Claims 16-20 require a computer readable medium, which stores a program.  The specification does not provide a definition of a computer readable medium, and therefore, in view of the In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug 24, 2009, p. 2.  Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena.  O'Reilly, 56 U.S. (15 How.) at 112-14.  Moreover, it does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in §101.  Please refer to MPEP 2111.01 and the USPTO’s “Subject Matter Eligibility of Computer Readable Media” memorandum dated January 26, 2010, http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf.
Specifically, these claims are each to a machine-readable medium.  According to Applicant’s specification-as-originally-filed, paragraphs [0080]-[0081], paragraphs [0093]-[0096], and paragraphs [0117]-[0120], such medium could be a transitory signal.  Therefore, these claims are rejected under 101 for this reason.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-8, 10-14, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricci, US 20140310075 A1.
As per Claim 1, Ricci discloses:
- a method (paragraph [0078] (method));
- receiving, at a wireless network device comprising a processor, user identification data and vehicle information of a vehicle in a traffic zone, the user identification data associated with a device of an occupant of the vehicle (Figure 2; Figure 12A; Figure 12B; Figure 12C; Figure 12D; Figure 23; paragraph [0084] (“Aspects of the method above further include wherein the identified facial features associated with the driver match the user characteristics stored in the memory, and wherein the payment profile is retrieved from a profile associated with the identified driver.”); paragraphs [0227]-[0233] (user device; user profile; vehicle control system; wireless network; mobile device electronic addresses; biometric information); paragraph [0453] (vehicle information); paragraph [0786] (“Further, the fee area module 2332 can determine different rates charged by a fee area for privately owned vehicles, commercial vehicles, and/or government vehicles. Additionally or alternatively, the fee area module 2332 can determine if discounts are available for the vehicle. For example, a discount may be available if the driver is a senior (i.e., over the age of 65, 70, or some other predetermined age), a handicapped driver, a frequent user, and the like.”); paragraph [0788] (“In some areas, fee areas implement congestion pricing for zones of a city/region that are considered to be congested to try to reduce traffic in those zones.”); paragraph [0803] (“In another example, the payment module 2336 can report the type of the vehicle (private, commercial, public) and pay the fee based on the type of vehicle.  Further, the payment module 2336 can report any other type of discount used by the fee area module 2332 to determine a discount available to the vehicle, such as a senior driver discount, a handicapped driver discount, a frequent user discount, a fuel-efficient vehicle discount, and/or a certain number of people in the vehicle.”));
- obtaining user profile data based on the user identification data (paragraph [0084] (“Aspects of the method above further include wherein the identified facial features associated with the driver match the user characteristics stored in the memory, and wherein the payment profile is retrieved from a profile associated with the identified driver.”); paragraphs [0227]-[0233] (user profile; mobile device electronic addresses; biometric information); paragraph [0786] (“Additionally or alternatively, the fee area module 2332 can determine if discounts are available for the vehicle. For example, a discount may be available if the driver is a senior (i.e., over the age of 65, 70, or some other predetermined age), a handicapped driver, a frequent user, and the like.”); paragraph [0803] (“In another example, the payment module 2336 can report the type of the vehicle (private, commercial, public) and pay the fee based on the type of vehicle.  Further, the payment module 2336 can report any other type of discount used by the fee area module 2332 to determine a discount available to the vehicle, such as a senior driver discount, a handicapped driver discount, a frequent user discount, a fuel-efficient vehicle discount, and/or a certain number of people in the vehicle.”));
- monitoring the vehicle in the traffic zone to determine billing metadata based on the user profile data and the vehicle information (Figure 23; paragraphs [0227]-[0233] (user profile); paragraph [0453] (vehicle information); paragraph [0786] (“Further, the fee area module 2332 can determine different rates charged by a fee area for privately owned vehicles, commercial vehicles, and/or government vehicles. Additionally or alternatively, the fee area module 2332 can determine if discounts are available for the vehicle. For example, a discount may be available if the driver is a senior (i.e., over the age of 65, 70, or some other predetermined age), a handicapped driver, a frequent user, and the like.”); paragraph [0788] (“In some areas, fee areas implement congestion pricing for zones of a city/region that are considered to be congested to try to reduce traffic in those zones.”); paragraph [0803] (“In another example, the payment module 2336 can report the type of the vehicle (private, commercial, public) and pay the fee based on the type of vehicle.  Further, the payment module 2336 can report any other type of discount used by the fee area module 2332 to determine a discount available to the vehicle, such as a senior driver discount, a handicapped driver discount, a frequent user discount, a fuel-efficient vehicle discount, and/or a certain number of people in the vehicle.”); paragraph [0828] (“In step 3708, the fee area module 2332 can monitor the position of the vehicle 104 using information from the navigation subsystem. As described above in conjunction with FIG. 35, the fee area module 2332 can determine the vehicle will enter a fee area 3504 in step 3712.”); According to Applicant’s specification-as-originally-filed, paragraph 
- transmitting the billing metadata to a billing engine (Figure 23; paragraph [0132] (“The term "module" as used herein refers to any known or later developed hardware, software, firmware, artificial intelligence, fuzzy logic, or combination of hardware and software that is capable of performing the functionality associated with that element.”); paragraph [0786] (“Further, the fee area module 2332 can determine different rates charged by a fee area for privately owned vehicles, commercial vehicles, and/or government vehicles. Additionally or alternatively, the fee area module 2332 can determine if discounts are available for the vehicle. For example, a discount may be available if the driver is a senior (i.e., over the age of 65, 70, or some other predetermined age), a handicapped driver, a frequent user, and the like.”); paragraph [0788] (“In some areas, fee areas implement congestion pricing for zones of a city/region that are considered to be congested to try to reduce traffic in those zones.”); paragraph [0802] (“For example, the payment module 2336 can send a signal to fee area transponder 3508 or server 3516 associated with an HOV lane that indicates there are 1, 2, 3, 4, or more occupants in the vehicle 104.”); paragraph [0803] (“In another example, the payment module 2336 can report the type of the vehicle (private, commercial, public) and pay the fee based on the type of vehicle.  Further, the payment module 2336 can report any other type of discount used by the fee area module 2332 to determine a discount available to the vehicle, such as a senior driver discount, a handicapped driver discount, a frequent user discount, a fuel-efficient vehicle discount, and/or a certain number of people in the vehicle.”)).

As per Claim 3, Ricci further discloses obtaining traffic data in the traffic zone to further determine the billing metadata (paragraph [0089]; paragraph [0236]; paragraph [0375]; paragraphs [0784]-[0785]; paragraph [0788]).

As per Claim 4, Ricci further discloses obtaining road classification data to further determine the billing metadata (paragraph [0784]; paragraph [0785]; paragraph [0786]).

As per Claim 5, Ricci further discloses obtaining time-based data to further determine the billing metadata (paragraph [0079]).

As per Claim 7, Ricci further discloses wherein the monitoring the vehicle in the traffic zone to determine the billing metadata based on the user profile data comprises processing the user profile data to determine that the occupant is a discounted user with respect to pricing data associated with the traffic zone (Figure 23; paragraphs [0227]-[0233]; paragraph [0786]; paragraph [0788]; paragraph [0803]).

As per Claim 8, Ricci further discloses wherein the monitoring the vehicle in the traffic zone to determine the billing metadata based on the user profile data comprises processing the user profile data to determine that the occupant is an employee authorized to be present in the traffic zone (Figure 23; paragraphs [0227]-[0233]; paragraph [0559]; paragraph [0786]; paragraph [0788]; paragraph [0803]).

As per Claim 10, Ricci further discloses wherein the monitoring the vehicle in the traffic zone to determine the billing metadata based on the vehicle information comprises processing the vehicle information to determine a type of the vehicle (Figure 2; Figure 12A; Figure 12B; Figure 12C; Figure 12D; Figure 23; paragraph [0084]; paragraphs [0227]-[0233]; paragraph [0453]; paragraph [0786]; paragraph [0788]; paragraph [0803]; paragraph [0828]).

As per Claim 11, Ricci further discloses wherein the monitoring the vehicle in the traffic zone to determine the billing metadata based on the vehicle information comprises processing the vehicle information to determine usage data associated with the vehicle (paragraph [0079]).

As per Claim 12, Ricci discloses:
- a system (paragraph [0017] (system));
- a processor (Figure 2; Figure 23; paragraph [0242] (“The vehicle control system 204 can include a processor 304, memory 308, and/or an input/output (I/O) module 312.”));

- communicating, between a first device and a second device, data that combines user identification information associated with an occupant of a vehicle with vehicle information associated with the vehicle into a traffic zone authorization request (Figure 23; paragraph [0084] (“Aspects of the method above further include wherein the identified facial features associated with the driver match the user characteristics stored in the memory, and wherein the payment profile is retrieved from a profile associated with the identified driver.”); paragraph [0132] (“The term "module" as used herein refers to any known or later developed hardware, software, firmware, artificial intelligence, fuzzy logic, or combination of hardware and software that is capable of performing the functionality associated with that element.”); paragraphs [0227]-[0233] (user profile; mobile device electronic addresses; biometric information); paragraph [0453] (vehicle information); paragraph [0786] (“Further, the fee area module 2332 can determine different rates charged by a fee area for privately owned vehicles, commercial vehicles, and/or government vehicles. Additionally or alternatively, the fee area module 2332 can determine if discounts are available for the vehicle. For example, a discount may be available if the driver is a senior (i.e., over the age of 65, 70, or some other predetermined age), a handicapped driver, a frequent user, and the like.”); paragraph [0788] (“In some areas, fee areas implement congestion pricing for zones of a city/region that are considered to be congested to try to reduce traffic in those zones.”); paragraph [0802] (“For example, the payment module 2336 can send a signal to fee area transponder 3508 or server 3516 associated with an HOV lane that indicates there are 1, 2, 3, 4, or more occupants in the vehicle 104.”); paragraph [0803] (“In another example, the payment module 2336 can report the type of the vehicle (private, commercial, public) and pay the fee based on the type of vehicle.  Further, the payment module 2336 can report any other type of discount used by the fee area module 2332 to determine a discount available to the vehicle, such as a senior driver discount, a handicapped driver discount, a frequent user discount, a fuel-efficient vehicle discount, and/or a certain number of people in the vehicle.”); paragraph [0828] (“In step 3708, the fee area module 2332 can monitor the position of the vehicle 104 using information from the navigation subsystem. As described above in conjunction with FIG. 35, the fee area module 2332 can determine the vehicle will enter a fee area 3504 in step 3712.”));
- transmitting the traffic zone authorization request from the second device to a communication network that monitors the vehicle in a traffic zone based on the user identification information and the vehicle information (Figure 23; paragraph [0084] (“Aspects of the method above further include wherein the identified facial features associated with the driver match the user characteristics stored in the memory, and wherein the payment profile is retrieved from a profile associated with the identified driver.”); paragraph [0132] (“The term "module" as used herein refers to any known or later developed hardware, software, firmware, artificial intelligence, fuzzy logic, or combination of hardware and software that is capable of performing the functionality associated with that element.”); paragraphs [0227]-[0233] (user profile; mobile device electronic addresses; biometric information); paragraph [0453] (vehicle information); paragraph [0786] (“Further, the fee area module 2332 can determine different rates charged by a fee area for privately owned vehicles, commercial vehicles, and/or government vehicles. Additionally or alternatively, the fee area module 2332 can determine if discounts are available for the vehicle. For example, a discount may be available if the driver is a senior (i.e., over the age of 65, 70, or some other predetermined age), a handicapped driver, a frequent user, and the like.”); paragraph [0788] (“In some areas, fee areas implement congestion pricing for zones of a city/region that are considered to be congested to try to reduce traffic in those zones.”); paragraph [0802] (“For example, the payment module 2336 can send a signal to fee area transponder 3508 or server 3516 associated with an HOV lane that indicates there are 1, 2, 3, 4, or more occupants in the vehicle 104.”); paragraph [0803] (“In another example, the payment module 2336 can report the type of the vehicle (private, commercial, public) and pay the fee based on the type of vehicle.  Further, the payment module 2336 can report any other type of discount used by the fee area module 2332 to determine a discount available to the vehicle, such as a senior driver discount, a handicapped driver discount, a frequent user discount, a fuel-efficient vehicle discount, and/or a certain number of people in the vehicle.”); paragraph [0828] (“In step 3708, the fee area module 2332 can monitor the position of the vehicle 104 using information from the navigation subsystem. As described above in conjunction with FIG. 35, the fee area module 2332 can determine the vehicle will enter a fee area 3504 in step 3712.”); According to Applicant’s specification-as-originally-filed, 

As per Claim 13, Ricci further discloses wherein the first device comprises a mobile user device, and the second device comprises a vehicle transponder device coupled to the vehicle (Figure 2; Figure 23; paragraph [0225]; paragraphs [0227]-[0228]; paragraph [0617]; paragraph [0784]; paragraph [0801]; paragraph [0802]).

As per Claim 14, Ricci further discloses wherein the first device comprises a vehicle transponder device coupled to the vehicle, and the second device comprises a mobile user device (Figure 2; Figure 23; paragraph [0225]; paragraphs [0227]-[0228] (“Thus, the vehicle control system 204 can interface with the device 212, 248 and leverage the device's computing capability to provide one or more of the features or functions as described herein.”); paragraph [0617]; paragraph [0784]; paragraph [0801]; paragraph [0802]).

As per Claim 16, Ricci discloses:
- a machine-readable storage medium, comprising executable instructions that, when executed by a processor facilitate performance of operations (Figure 2; Figure 23; paragraph [0242] (“The vehicle control system 204 can include a processor 304, memory 308, and/or an input/output (I/O) module 312.”); paragraphs [0243]-[0247] (software));
- obtaining information that combines user profile data associated with a user identifier and vehicle type information associated with a vehicle, while the vehicle is operating in a traffic zone (Figure 23; paragraph [0084] (“Aspects of the method above further include wherein the identified facial features associated with the driver match the user characteristics stored in the memory, and wherein the payment profile is retrieved from a profile associated with the identified driver.”); paragraph [0132] (“The term "module" as used herein refers to any known or later developed hardware, software, firmware, artificial intelligence, fuzzy logic, or combination of hardware and software that is capable of performing the functionality associated with that element.”); paragraphs [0227]-[0233] (user profile; mobile device electronic addresses; biometric information); paragraph [0453] (vehicle information); paragraph [0786] (“Further, the fee area module 2332 can determine different rates charged by a fee area for privately owned vehicles, commercial vehicles, and/or government vehicles. Additionally or alternatively, the fee area module 2332 can determine if discounts are available for the vehicle. For example, a discount may be available if the driver is a senior (i.e., over the age of 65, 70, or some other predetermined age), a handicapped driver, a frequent user, and the like.”); paragraph [0788] (“In some areas, fee areas implement congestion pricing for zones of a city/region that are considered to be congested to try to reduce traffic in those zones.”); paragraph [0802] (“For example, the payment module 2336 can send a signal to fee area transponder 3508 or server 3516 associated with an HOV lane that indicates there are 1, 2, 3, 4, or more occupants in the vehicle 104.”); paragraph [0803] (“In another example, the payment module 2336 can report the type of the vehicle (private, commercial, public) and pay the fee based on the type of vehicle.  Further, the payment module 2336 can report any other type of discount used by the fee area module 2332 to determine a discount available to the vehicle, such as a senior driver discount, a handicapped driver discount, a frequent user discount, a fuel-efficient vehicle discount, and/or a certain number of people in the vehicle.”); paragraph [0828] (“In step 3708, the fee area module 2332 can monitor the position of the vehicle 104 using information from the navigation subsystem. As described above in conjunction with FIG. 35, the fee area module 2332 can determine the vehicle will enter a fee area 3504 in step 3712.”));
- obtaining current traffic data associated with the traffic zone (paragraph [0089]; paragraph [0236]; paragraph [0375]; paragraphs [0784]-[0785]; paragraph [0788]);
- generating billing metadata based on the user profile data and the vehicle type information (Figure 23; paragraphs [0227]-[0233] (user profile); paragraph [0453] (vehicle information); paragraph [0786] (“Further, the fee area module 2332 can determine different rates charged by a fee area for privately owned vehicles, commercial vehicles, and/or government vehicles. Additionally or alternatively, the fee area module 2332 can determine if discounts are available for the vehicle. For example, a discount may be available if the driver is a senior (i.e., over the age of 65, 70, or some other predetermined age), a handicapped driver, a frequent user, and the like.”); paragraph [0788] (“In some 

As per Claim 18, Ricci further discloses wherein the operations further comprise, monitoring the vehicle while the vehicle is operating in the traffic zone, and wherein the generating the billing metadata based on the user profile data and the vehicle type information comprises determining a dwelling time of the vehicle in the traffic zone based on the monitoring (paragraph [0079]; paragraph [0089]; paragraph [0789]; paragraph [0795]).

As per Claim 19, Ricci further discloses wherein the obtaining the information that combines the user profile data associated with the user identifier and the vehicle type information associated with the vehicle comprises obtaining data for at least one of: vehicle type information or vehicle usage information (Figure 2; Figure 12A; Figure 12B; Figure 12C; Figure 12D; Figure 23; paragraph [0084]; paragraphs [0227]-[0233]; paragraph [0453]; paragraph [0786]; paragraph [0788]; paragraph [0803]; paragraph [0828]).

As per Claim 20, Ricci further discloses wherein the obtaining the information that combines the user profile data associated with the user identifier and the vehicle type information associated with the vehicle comprises obtaining data for discounted user status with respect to the traffic zone (Figure 23; paragraphs [0227]-[0233]; paragraph [0786]; paragraph [0788]; paragraph [0803]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Latorre, US 20200211409 A1.
As per Claim 2, Ricci further discloses wherein the obtaining the user profile data based on the user identification data comprises accessing the user profile data from a data store based on the user identification data (paragraph [0084]; paragraphs [0227]-[0233]; paragraph [0786]; paragraph [0803]).
Ricci fails to disclose wherein the user identification data comprises a decentralized identifier.  Latorre discloses wherein the user identification data comprises a decentralized identifier (paragraph 

As per Claim 15, Ricci further discloses wherein the traffic zone authorization request comprises user identification data transmitted in association with a traffic zone authorization request document (paragraph [0799]; paragraph [0800]; paragraphs [0802]-[0803]; paragraphs [0804]-[0805]).
Ricci fails to disclose wherein the user identification data comprises a decentralized identifier.  Latorre discloses wherein the user identification data comprises a decentralized identifier (paragraph [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ricci such that the user identification data comprises a decentralized identifier, as disclosed by Latorre.  Motivation for the modification is provided by Latorre in that a decentralized identifier is fully under the control of its subject (paragraph [0026]).

As per Claim 17, Ricci further discloses wherein the obtaining the information that combines the user profile data associated with the user identifier and the vehicle type information associated with the vehicle traffic comprises receiving user identification data, and accessing the user profile data based on the user identification data (paragraph [0084]; paragraphs [0227]-[0233]; paragraph [0786]; paragraph [0803]).
Ricci fails to disclose wherein the user identification data comprises a decentralized identifier.  Latorre discloses wherein the user identification data comprises a decentralized identifier (paragraph [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ricci such that the user identification data comprises a decentralized identifier, as disclosed by Latorre.  Motivation for the modification is provided by Latorre in that a decentralized identifier is fully under the control of its subject (paragraph [0026]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Yanagisawa, US 7127413 B1.
As per Claim 6, Ricci fails to disclose wherein the monitoring the vehicle in the traffic zone to determine the billing metadata based on the user profile data comprises processing the user profile data to determine that the occupant is a resident with respect to the traffic zone.  Yanagisawa discloses wherein the monitoring the vehicle in the traffic zone to determine the billing metadata based on the user profile data comprises processing the user profile data to determine that the occupant is a resident with respect to the traffic zone (column 1, lines 6-14; column 21, lines 49-64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ricci such that the monitoring the vehicle in the traffic zone to determine the billing metadata based on the user profile data comprises processing the user profile data to determine that the occupant is a resident with respect to the traffic zone, as disclosed by Yanagisawa.  Motivation for the modification is provided by Yanagisawa in that this leads to more reasonable tolling (column 21, lines 49-64).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Saito, Japanese Patent Reference No. 2019-133366 A (citations are to accompanying English machine translation).
As per Claim 9, Ricci fails to disclose processing the user profile data to determine that the occupant maintains a subscription plan associated with the traffic zone.  Saito discloses processing the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Grush, US 20070225912 A1 (private, auditable vehicle positioning system and on-board unit for same);
b.  Burr, US 20100076878 A1 (apparatus and method for implementing a road pricing scheme);
c.  Duddle, US 20110106370 A1 (method and system for driver style monitoring and analysing).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628